48 F.3d 1229NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Petitioner-Appellee,v.Thorsten Ralph LEWERENCE, Respondent-Appellant.
No. 94-56219.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Thorsten Lewerence appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence imposed following his guilty plea to attempting to persuade a witness to provide false testimony at his federal criminal trial, in violation of 18 U.S.C. Sec. 1512(b) (obstructing justice).  We have jurisdiction pursuant to 28 U.S.C. Sec. 2255, and we affirm.


3
Lewerence contends that the district court erred in calculating his base offense level under U.S.S.G. Sec. 2X3.1 (accessory after the fact) and not U.S.S.G. Sec. 2J1.2 (obstruction of justice).  He contends that he is not an accessory after the fact because he did not seek to help another person escape conviction but instead to help himself escape conviction.  The Sentencing Guidelines provides for the application of section 2X3.1 to an offense involving the obstruction of the investigation or prosecution of a criminal offense "whether such offense was committed by the defendant or another person."   See U.S.S.G. Sec. 2J1.2(c)(1) and Sec. 2J1.2, comment.  (backg'd).  Accordingly, the district court properly denied Lewerence's section 2255 motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3